        Case 1:19-cv-02127-VEC Document 50 Filed 09/25/19 Page 1 of 10
                                                                               1875 Century Park East, 23rd Floor
                                                                              Los Angeles, California 90067-2561
                                                                                      Telephone (310) 201-2100
                                                                                        Facsimile (310) 201-2110
                                                                                            www.BirdMarella.com

                                                                                                      File 4769.5




                                   September 25, 2019


Via ECF

The Honorable Valerie E. Caproni
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, New York 10007


       Re:    EMI April Music Inc., et al. v. West, et al., Case No. 1:19-cv-02127-VEC


Dear Judge Caproni:

      The undersigned counsel represent Plaintiffs EMI April Music Inc. and EMI
Blackwood Music Inc. (“Plaintiffs”) and Defendants Kanye West and West Brands, LLC
(“Defendants”) (collectively, the “Parties”) in the above-captioned action.

        Pursuant to this Court’s August 27, 2019 Order (Dkt. 43), the Parties jointly submit
this letter notifying the Court as follows:

       The Parties have reached an agreement in principle to settle the above-captioned
action, as well as the related action pending in the Central District of California, Please
Gimme My Publishing, et al. v. EMI April Music Inc., et al., No. 2:19-CV-01527-DMG
(FFMx) (the “California Action”).

       On September 23, 2019, the Parties filed a Notice of Settlement in the California
Action. Attached hereto as Exhibit A is a copy of the Notice of Settlement. The California
Court had not yet issued rulings on the pending Motion to Transfer or Motion to Remand
when the Notice of Settlement was filed. On September 24, 2019, the California Court
issued an Order placing the California Action in inactive status in light of the Parties’
Notice of Settlement. Attached hereto as Exhibit B is a copy of the California Court’s
September 24, 2019 Order.
        Case 1:19-cv-02127-VEC Document 50 Filed 09/25/19 Page 2 of 10




Hon. Valerie E. Caproni
September 25, 2019
Page 2


      The Parties expect to draft and finalize a settlement agreement within ninety (90)
days. Accordingly, the Parties respectfully request that all deadlines and hearing dates be
vacated.

                                      Respectfully submitted,

                                      MANATT, PHELPS & PHILLIPS, LLP

                                      By:         /s/ Robert A. Jacobs
                                               Robert A. Jacobs
                                               Prana A. Topper

                                            Attorneys for Plaintiffs EMI April Music
                                            Inc. and EMI Blackwood Music Inc.



                                      BIRD, MARELLA, BOXER, WOLPERT,
                                      NESSIM, DROOKS, LINCENBERG &
                                      RHOW, P.C.



                                      By:         /s/ Grace W. Kang
                                               Ekwan E. Rhow (pro hac vice)
                                               Grace W. Kang

                                            Attorneys for Defendants Kanye West and
                                            West Brands, LLC
Case 1:19-cv-02127-VEC Document 50 Filed 09/25/19 Page 3 of 10




               EXHIBIT A
Case 2:19-cv-01527-DMG-FFM
         Case 1:19-cv-02127-VEC
                             Document
                                Document
                                      38 Filed
                                         50 Filed
                                               09/23/19
                                                   09/25/19
                                                         PagePage
                                                              1 of 34 ofPage
                                                                         10 ID #:918




    1   Ekwan E. Rhow - State Bar No. 174604
           erhow@birdmarella.com
    2   Grace W. Kang - State Bar No. 271260
           gkang@birdmarella.com
    3   BIRD, MARELLA, BOXER,
        WOLPERT, NESSIM, DROOKS,
    4   LINCENBERG & RHOW, P.C.
        1875 Century Park East, 23rd Floor
    5   Los Angeles, California 90067-2561
        Telephone: (310) 201-2100
    6   Facsimile: (310) 201-2110
    7   Attorneys for Plaintiffs Please Gimme
        My Publishing, Inc., West Brands,
    8   LLC, Kanye West, and Ye World
        Publishing, Inc.
    9
  10
                            UNITED STATES DISTRICT COURT
  11
                          CENTRAL DISTRICT OF CALIFORNIA
  12
  13
     PLEASE GIMME MY PUBLISHING,                Case No. 2:19-cv-01527 DMG (FFMx)
  14 INC., a New York corporation; WEST
     BRANDS, LLC, a Delaware limited            NOTICE OF SETTLEMENT
  15 liability corporation; KANYE WEST,         PURSUANT TO L.R. 16-15.7
     an individual; and YE WORLD
  16 PUBLISHING, INC., a Delaware
     corporation, also doing business as YE
  17 WORLD MUSIC,
  18               Plaintiffs,
  19         vs.
  20 EMI APRIL MUSIC, INC., a
     Connecticut corporation; EMI
  21 BLACKWOOD MUSIC, INC., a
     Connecticut corporation; and DOES 1-
  22 10,
  23               Defendants.
  24
  25
  26
  27
  28

                                     NOTICE OF SETTLEMENT
Case 2:19-cv-01527-DMG-FFM
         Case 1:19-cv-02127-VEC
                             Document
                                Document
                                      38 Filed
                                         50 Filed
                                               09/23/19
                                                   09/25/19
                                                         PagePage
                                                              2 of 35 ofPage
                                                                         10 ID #:919




    1        PLEASE TAKE NOTICE that Plaintiffs Please Gimme My Publishing, Inc.,
    2 West Brands, LLC, Kanye West, and Ye World Publishing, Inc. (the “Plaintiffs”)
    3 and Defendants EMI April Music, Inc. and EMI Blackwood Music, Inc. (the
    4 “Defendants”) (collectively, the “Parties”) have reached an agreement in principle to
    5 settle the above-captioned action in its entirety. The Parties expect to draft and
    6 finalize a settlement agreement within ninety (90) days.
    7        WHEREFORE, the Parties respectfully request that all deadlines, hearing
    8 dates, and the trial date be vacated.
    9
  10
  11 DATED: September 23, 2019                BIRD, MARELLA, BOXER, WOLPERT,
                                              NESSIM, DROOKS, LINCENBERG &
  12
                                              RHOW, P.C.
  13
  14
  15                                          By:        /s/ Grace W. Kang
                                                      Ekwan E. Rhow
  16
                                                      Grace W. Kang
  17
  18                                                Attorneys for Plaintiffs Please Gimme My
                                                    Publishing, Inc., West Brands, LLC, Kanye
  19                                                West, and Ye World Publishing, Inc.
  20
  21 DATED: September 23, 2019                MANATT, PHELPS & PHILLIPS, LLP
  22
                                              By:       /s/ Robert A. Jacobs
  23                                                  Robert A. Jacobs
  24                                                  Maura K. Gierl
                                                      Molly K. Wyler
  25
  26                                                Attorneys for Defendants EMI April Music,
                                                    Inc. and EMI Blackwood Music, Inc.
  27
  28

                                       NOTICE OF SETTLEMENT
Case 2:19-cv-01527-DMG-FFM
         Case 1:19-cv-02127-VEC
                             Document
                                Document
                                      38 Filed
                                         50 Filed
                                               09/23/19
                                                   09/25/19
                                                         PagePage
                                                              3 of 36 ofPage
                                                                         10 ID #:920




    1                                 ECF ATTESTATION
    2        I, Grace W. Kang, attest that all other signatories listed, and on whose behalf
    3 the filing is submitted, concur in the filing’s content and have authorized the filing
    4 in accordance with Civil Local Rule 5-4.3.4(a)(2)(i).
    5
    6
    7                                        _____/s/ Grace W. Kang__________________
                                                    Grace W. Kang
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                       NOTICE OF SETTLEMENT
9/23/2019                                       CM/ECF - California
                       Case 1:19-cv-02127-VEC Document    50 Filed  Central09/25/19
                                                                            District Page 7 of 10
Notices
 2:19-cv-01527-DMG-FFM Please Gimme My Publishing, et al v. EMI April Music, Inc., et al

 ACCO,(FFMx),DISCOVERY,MJDAP_OUT


                                                UNITED STATES DISTRICT COURT

                                              CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing

The following transaction was entered by Kang, Grace on 9/23/2019 at 2:15 PM PDT and filed on 9/23/2019
Case Name:           Please Gimme My Publishing, et al v. EMI April Music, Inc., et al
Case Number:         2:19-cv-01527-DMG-FFM
Filer:               Please Gimme My Publishing, Inc.
                     Kanye West
                     West Brands, LLC
                     Ye World Publishing, Inc.
Document Number: 38

Docket Text:
NOTICE of Settlement filed by Plaintiffs Please Gimme My Publishing, Inc., Kanye West, West
Brands, LLC, Ye World Publishing, Inc.. (Kang, Grace)


2:19-cv-01527-DMG-FFM Notice has been electronically mailed to:

Ekwan E Rhow erhow@birdmarella.com, brl@birdmarella.com, docket@birdmarella.com,
eer@birdmarella.com

Grace W Kang            gkang@birdmarella.com, docket@birdmarella.com, jle@birdmarella.com

Maura Kingseed Gierl             mgierl@manatt.com, vtejeda@manatt.com

Molly Kate Wyler            mwyler@manatt.com, vtejeda@manatt.com

Robert A Jacobs           rjacobs@manatt.com, enash@manatt.com

2:19-cv-01527-DMG-FFM Notice has been delivered by First Class U. S. Mail or by other means BY THE
FILER to :

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:C:\fakepath\Notice of Settlement.pdf
Electronic document Stamp:
[STAMP cacdStamp_ID=1020290914 [Date=9/23/2019] [FileNumber=28455237-0
] [0e0d43636be0b189edce9e8e593f753ef820bd8c942b0b0d8aa55d4a640a199e8c3
21bdf62b74926cb9271ea98ee77d98c4200d8d6fb45c8cb77ee2211927f89]]




https://ecf.cacd.uscourts.gov/cgi-bin/Dispatch.pl?470895368673008                                         1/1
Case 1:19-cv-02127-VEC Document 50 Filed 09/25/19 Page 8 of 10




               EXHIBIT B
Case 2:19-cv-01527-DMG-FFM
         Case 1:19-cv-02127-VEC
                             Document
                                Document
                                      39 Filed
                                         50 Filed
                                               09/24/19
                                                   09/25/19
                                                         PagePage
                                                              1 of 19 ofPage
                                                                         10 ID #:921



                               UNITED STATES DISTRICT COURT                               JS-6
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.      CV 19-1527-DMG (FFMx)                                        Date    September 24, 2019

   Title Please Gimme My Publishing, et al. v. EMI April Music, Inc., et al.                  Page     1 of 1


   Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                    NOT REPORTED
                 Deputy Clerk                                                  Court Reporter

       Attorneys Present for Plaintiff(s)                            Attorneys Present for Defendant(s)
                None Present                                                   None Present

  Proceedings: (IN CHAMBERS) ORDER AND NOTICE TO ALL PARTIES

          In light of the parties’ notice of settlement, indicating that the case has settled in its entirety
  and that the parties are finalizing their written settlement agreement, this action is placed in inactive
  status. By December 30, 2019, the parties shall file either (1) a stipulation and proposed order for
  dismissal of the action or judgment, or (2) a motion to reopen if settlement has not been
  consummated. Upon the failure to timely comply with this Order, this action shall be deemed
  dismissed as of December 31, 2019.

           This Court retains full jurisdiction over this action and this Order shall not prejudice any
  party to this action. Defendants’ Motion to Transfer for Convenience under 28 U.S.C. § 1404(a),
  or, in the Alternative, to Dismiss under Fed. R. Civ. P. 12(b)(6) [Doc. # 10] and Plaintiffs' Motion
  to Remand Improperly Removed Action to State Court [Doc. # 28] are hereby DENIED as moot.

  IT IS SO ORDERED.




   CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
           Case 1:19-cv-02127-VEC Document 50 Filed 09/25/19 Page 10 of 10



                                   CERTIFICATE OF SERVICE

           The undersigned attorney hereby certifies that on September 25, 2019, I caused a true and

correct copy of the foregoing Joint Status Letter to be electronically filed with the Clerk of the

District Court using the CM/ECF system, which sent notification of such filing to counsel for all

parties.

DATED: September 25, 2019



                                            By:              /s/ Grace W. Kang
                                                                Grace W. Kang
